         Case 1:05-cv-01971-PLF Document 416 Filed 03/25/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                )
                                                )
MOHAMMED AL-QAHTANI,                            )
                                                )
                               Petitioner,      )
                                                )
                         v.                     ) Civil Action No. 05-1971 (PLF)
                                                )
 JOSEPH R. BIDEN JR. et al.,                    )
                                                )
                               Respondents.     )
                                                )
                                                )

                                              ORDER

       Upon review of Respondents Unopposed Motion for Second Extension of Time to File

the Reply in Support of their Motion for Reconsideration (Dkt. No. 407), it is hereby ORDERED

that the instant motion for an extension is granted; and it is further ORDERED that:

       Respondents shall file the reply in support of their Motion for Reconsideration on or

before April 23, 2021.

                       25th day of _________,
       So ORDERED this ____         March     2021.



                                                  ____________________________
                                                  PAUL L. FRIEDMAN
                                                  United States District Judge
